DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/08/2021, 12/21/2021, 02/04/2022, 03/21/2022, 05/27/2022, 06/27/2022, 10/06/2022, 10/11/2022 and 10/31/2022 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiners.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-10, 13, 16-18, 21, 24-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nossik et al. (U.S. Patent No. 11,128,437 B1) in view of LIEBL et al. (EP3127275A1) and Ramesh Nagappan (“Unpacking HyperLedger Fabric 1.0 – Under the hood of a Permissioned Blockchain”; dated: July 07, 2017; http://websecuritypatterns.com/blogs/2017/07/07/unpacking-hyperledger-fabric-1-0-under-the-hood-of-a-permissioned-blockchain/).
Regarding claim 1,Nossik teaches a system for providing an interface for a blockchain cloud service, comprising: 
a computer comprising at least one processor (Fig. 1-6; col. 14, line 29-38); 
a cloud-based platform comprising a container service (Fig. 1-6); a plurality of distributed ledgers, each of the distributed ledgers running on the cloud- based platform as a separate tenant of a plurality of tenants of the cloud-based platform, wherein each of the plurality of distributed ledgers are run on a set of containers provided by the container service (Fig. 2, col. 5, line 34-50, col. 6, line 25-35, a plurality of distinct ledger systems, each comprising a corresponding blockchain distributed ledger maintained collectively by an associated plurality of clouds, each of the blockchain distributed ledger and ledger nodes of its respective clouds collectively provide a distinct ledger system; the ledger nodes collectively implement a blockchain based distributed arrangement for designated cloud services that  are provided at least in part utilizing set of clouds resources of the respective first, second and other clouds);
wherein each of the plurality of distributed ledger respectively comprises: a peer container (Fig. 1-2, col. 2, line 33-44 and line 65, col. 4, line 38-44, the cloud resources implemented by the clouds can include container-based compute functionality and associated storage; the cloud comprise respectively ledger nodes, the first ledger nodes and additional ledger nodes collectively maintain the blockchain distributed ledger on a peer-to-peer basis).
Nossik does not explicitly disclose: an identity service, the identity service providing authentication for each of the plurality of distributed ledgers.
LIEBL teaches: an identity service, the identity service providing authentication for each of the plurality of distributed ledgers (paragraph [0019], [0072], a credential application may be any software, hardware, firmware, and/or any combination thereof that includes functionality to, at least store encrypted user data and to interact with a ledger of a transaction authentication system; the ledger transmits a LAT to the credential application; the credential application uses the LAT to determine that the purported ledger is an authentic ledger).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include an identity service, the identity service providing authentication for each of the plurality of distributed ledgers into blockchain services of Nossik.
Motivation to do so would be to include an identity service, the identity service providing authentication for each of the plurality of distributed ledgers for verify whether the ledger is valid ledger (LIEBL, paragraph [0005]).
Nossik as modified by LIEBL do not explicitly disclose:
an ordering container.
Ramesh Nagappan teaches: an ordering container  (Ramesh Nagappan, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 1st line, container Peers- they are nodes that maintain the state and copy of a shared ledger).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include an ordering container into blockchain services of Nossik.
Motivation to do so would be to include an ordering container to significantly reduce the risks of privacy and confidentiality breaches in sharing information and trusted business process collaboration without intermediaries (Ramesh Nagappan, first page, 2nd paragraph, line 9-10).
Nossik as modified by LIEBL and Ramesh Nagappan further teach: 
a chaincode container (Ramesh Nagappan teaches chaincode (smart contract)- it holds state and ledger data by managing the lifecycle of transactions representing the business logic, rules, and policies executed within a transaction as agreed to by the participating member of a HyperLedger Fabric network, Chaincode defines endorsement policy and instantiates them and assign which peers need to endorse the transactions, page 2, 2nd paragraph, line 1-4).
Regarding claim 2, Nossik  as modified by LIEBL and Ramesh Nagappan teach all claimed limitations as set forth in rejection of claim 1, further teach wherein each of the plurality of distributed ledger is respectively associated with different blockchain ledger (Nossik, Fig. 2 and 4 illustrates plurality of distributed ledger associated with different blockchain ledger).
Regarding claim 3, Nossik  as modified by LIEBL and Ramesh Nagappan teach all claimed limitations as set forth in rejection of claim 2, further teach wherein each peer container respectively maintains the blockchain ledger associated with the distributed ledger of the associated peer container (Nossik, Fig. 1-2, col. 2, line 33-44 and line 65, col. 4, line 38-44, col. 5, line 34-50, col. 6, line 25-35, the cloud comprise respectively ledger nodes, the first ledger nodes and additional ledger nodes collectively maintain the blockchain distributed ledger on a peer-to-peer basis; a plurality of distinct ledger systems, each comprising a corresponding blockchain distributed ledger maintained collectively by an associated plurality of clouds, each of the blockchain distributed ledger and ledger nodes of its respective clouds collectively provide a distinct ledger system).
Regarding claim 4, Nossik  as modified by LIEBL and Ramesh Nagappan teach all claimed limitations as set forth in rejection of claim 3, further teach wherein each chaincode container respectively enables assets to be written to the blockchain ledger associated with the distributed ledger of the associated chaincode container (Ramesh Nagappan teaches chaincode (smart contracts)-it holds state and ledger data by managing the lifecycle of transactions representing the business logic, rules, and policies executed within a transaction as agreed to by the participating member of a HyperLedger Fabric network, Chaincode defines endorsement policy and instantiates them and assign which peers need to endorse the transactions, page 2, 2nd paragraph, line 1-4; the endorsing peers take up the role of endorsing transactions before it is ordered and committed as per the policy defined in Chaincode, the client application creating the transaction and sends it to endorsing peers as per the policy in chaincode, the endorsement policy is instantiated at the chaincode of the client application and forwarded to the endorsing peers, the endorsing peer evaluates and validates the transaction and produces an endorsement signature and then returns it to the application, there may be one or more pre-specified set of endorsing peers involved as per the endorsement policy, the transaction is evaluated and declared valid only if it has been endorsed by the endorsing peers as per policy, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 1st bullet).
Regarding claim 5, Nossik  as modified by LIEBL and Ramesh Nagappan teach all claimed limitations as set forth in rejection of claim 4, further teach wherein each ordering container respectively order transactions on the blockchain ledger associated with the distributed ledger of the associated ordering container (Ramesh Nagappan, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 2nd bullet point, Ordering Service Nodes (Orderers) - all transactions from the network are received by the orderer and it orders and groups them and then packages the transactions and creates blocks, the orderer service delivers blocks to the committing peers allowed to be part of a Channel, the orderer services do not review transaction information, the orderer makes guaranteed atomic delivery of blocks to committing peers on the channel, the orderer supports multiple channels using a publish/subscribe messaging system (based on Apache Kafka and Zookeeper), the ordered provides a practical Byzantine Fault tolerance for failures without a single-point of failure).
Regarding claim 6, Nossik  as modified by LIEBL and Ramesh Nagappan teach all claimed limitations as set forth in rejection of claim 4, further teach wherein each chaincode container is started by an associated peer container (Ramesh Nagappan teaches chaincode (smart contracts)-it holds state and ledger data by managing the lifecycle of transactions representing the business logic, rules, and policies executed within a transaction as agreed to by the participating member of a HyperLedger Fabric network, Chaincode defines endorsement policy and instantiates them and assign which peers need to endorse the transactions, page 2, 2nd paragraph, line 1-4; the endorsing peers take up the role of endorsing transactions before it is ordered and committed as per the policy defined in Chaincode, the client application creating the transaction and sends it to endorsing peers as per the policy in chaincode, the endorsement policy is instantiated at the chaincode of the client application and forwarded to the endorsing peers, the endorsing peer evaluates and validates the transaction and produces an endorsement signature and then returns it to the application, there may be one or more pre-specified set of endorsing peers involved as per the endorsement policy, the transaction is evaluated and declared valid only if it has been endorsed by the endorsing peers as per policy, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 1st bullet)
As per claims 9 and 15, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 1 and are similarly rejected.
As per claims 10-13, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 2-6 respectively and are similarly rejected.
As per claims 16-20, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 2-6 respectively and are similarly rejected.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nossik et al. (U.S. Patent No. 11,128,437 B1) in view of LIEBL et al. (EP3127275A1) and Ramesh Nagappan (“Unpacking HyperLedger Fabric 1.0 – Under the hood of a Permissioned Blockchain”; dated: July 07, 2017; http://websecuritypatterns.com/blogs/2017/07/07/unpacking-hyperledger-fabric-1-0-under-the-hood-of-a-permissioned-blockchain/), further in view of Chen et al. (U.S. Pub. No. 2018/0343111 A1).
Regarding claim 7, Nossik as modified by LIEBL and Ramesh Nagappan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose a front end load balancer associated with each of the plurality of distributed ledgers; and wherein an incoming call to a distributed ledger of the plurality of distributed ledgers is passed through the associated front end load balancer.
Chen teaches:
 a front end load balancer associated with each of the plurality of distributed ledgers (paragraph [0015], paragraph [0016], paragraph [0028]-[0029], load balancer performs load balancing service that operate in conjunction with PaaS [platform as service] system to support distributed ledger, which is equivalent to wherein the at least one instance of the container runtime service is associated with a front end load balancer); 
and wherein an incoming call to a distributed ledger of the plurality of distributed ledgers is passed through the associated front end load balancer (paragraph [0033]-[0037], receiving block data from client for data propagation that go through load balancer for determining how blocks being processed, which is equivalent to wherein the incoming call, prior to being received at the at least one instance of the deployed container runtime service, is passed through the front end load balancer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a front end load balancer associated with each of the plurality of distributed ledgers; and wherein an incoming call to a distributed ledger of the plurality of distributed ledgers is passed through the associated front end load balancer into blockchain cloud service of Nossik.
Motivation to do so would be to include a front end load balancer associated with each of the plurality of distributed ledgers; and wherein an incoming call to a distributed ledger of the plurality of distributed ledgers is passed through the associated front end load balancer to address issue with geographically dispersed nodes can lead to inefficiencies that may adversely affect network bandwidth and severely impact system performance (Chen, paragraph [0014], line 11-13).
As per claim 14, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and are similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168